Lawrence, J. P.,
concurs in part and dissents in part, and votes to dismiss the appeal from the order dated May 1, 1984, and to modify the order dated October 15, 1984, by deleting the provision denying the defendant Pine Lawn Memorial Park and Cemetery’s cross motion for summary judgment and by substituting therefor a provision granting that cross motion and vacating so much of the order dated May 1, 1984 as denied said cross motion, and as so modified, to affirm the order dated October 15, 1984, insofar as appealed from, with the following memorandum, in which Kooper, J., concurs: I agree with the majority that the plaintiffs’ claim against the defendant Pine Lawn Memorial Park and Cemetery should be dismissed.
However, in my view, it cannot be said that the plaintiffs’ *565claims against the defendant Daniel George and Son Funeral Home, Inc., are patently groundless, or that the plaintiffs may not be able to show, after a greater development of the facts, that they have valid causes of action against that defendant. As noted by the majority, "the funeral home clearly owed a duty to refrain from creating an unreasonably hazardous situation for those participating in the procession.” Whether that duty was breached and such breach was a proximate cause of the accident cannot be determined upon the papers submitted at Special Term. Specifically, I note that no affidavit was submitted by the driver of the car leading the funeral procession. Accordingly, I would not dismiss the plaintiffs’ claims against the defendant Daniel George and Son Funeral Home, Inc., at this juncture.